Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tohyama (7,541,583).
	Regarding claim 1, Tohyama (References throughout are for Tohyama, Fig. 2) discloses a light detector comprising: a substrate (15); a membrane (10) which includes a light receiving portion, first and second connection portions (two items 6 shown), a first beam portion (4) disposed between the light receiving portion and the first connection portion, and a second beam portion (5) disposed between the light receiving portion and the second connection portion and is disposed on a surface of the substrate so that a void space is formed between the membrane and the surface of the substrate (apparent space between 15 and 10, not indicated by number); a first electrode pad which is formed on the surface of the substrate (one of four item 17 shown); a second electrode pad which is formed on the surface of the substrate (likewise any other of the four item 17 shown); a first electrode post which is disposed between the first electrode pad and the first connection portion so as to support the membrane and to electrically connect the membrane to the first electrode pad (electrodes 8 and 9 so situated); and a second electrode post which is disposed between the second electrode pad and the second connection portion so as to support the membrane and to electrically connect the membrane to the second 


	Regarding claim 3, Tohyama further discloses the first sloped surface is provided in an annular shape along an outer edge of the first flange portion, wherein the first wiring layer covers the first sloped surface and the inner surface of the first main body portion, wherein the second sloped surface is provided in an annular shape along an outer edge of the second flange portion, and wherein the second wiring layer covers the second sloped surface and the inner surface of the second main body portion. (Toyama, Fig. 1, note that electrodes 8 and 9 are shown as circular in plan view, the tapered sides of which being shown in fig. 2 indicate annular shapes)
	Regarding claim 4, Tohyama further discloses the membrane further includes a first insulation layer formed on a surface at the side opposite to the substrate in the first wiring layer and the second wiring layer, and wherein the first insulation layer covers a side surface of the first wiring layer in the first connection portion and covers a side surface of the second wiring layer in the second connection portion. (upperlayer protective film 14)
	Regarding claim 5, Tohyama further discloses the membrane further includes a second insulation layer formed on a surface at the side of the substrate in the first wiring layer and the second wiring layer, and wherein the second insulation layer enters a groove formed in an outer surface of the first bottom portion on the first electrode pad through an outer surface of the first main body portion and enters a groove formed in an outer surface of the second bottom portion on the second electrode 
	Regarding claim 6, Tohyama further discloses wherein the resistance layer is provided in the light receiving portion, the first connection portion, and the second connection portion and is divided in each of the first beam portion and the second beam portion. (Note pattern of layer 13 provided in the light receiving portion 10 as well as beam portions 4, 5)
Response to Arguments
Applicant's arguments filed 7/29/2021 have been fully considered but they are not persuasive.
Applicant argues that the electrode 8 or 9 of Tohyama is a cylindrical member in contrast with the tubular shape spreading from the electrode 17 toward the side opposite to the substrate 15.  In response, please see Fig. 2 of Tohyama.  Electrode layers 8 and 9 contain the cylindrical portion mentioned by Applicant as well as a cup shaped portion of the same material.  The cup shaped portion has a flange of the claimed type, having the claimed tapered surface.  The relevant portion is highlighted below, note particularly the shape of layer 9 including the upper portion thereof:

    PNG
    media_image1.png
    395
    473
    media_image1.png
    Greyscale


Applicants arguments are therefore based on a mischaracterization of the disclosure of Tohyama.  The rejection under 35 U.S.C. 102 is therefore maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/EDWIN C GUNBERG/              Primary Examiner, Art Unit 2884